Citation Nr: 0428137	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an assignment of a disability evaluation for 
degenerative joint disease of the left knee, with calcified 
bone infarct, proximal tibia in excess of 30 percent prior to 
October 15, 2002, and to an evaluation in excess of 40 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, New York (RO) which denied the benefit sought 
on appeal.

By a rating decision dated March 2004 the RO granted an 
increased evaluation to 40 percent for the veteran's service-
connected degenerative joint disease of the left knee, with 
calcified bone infarct, proximal tibia effective October 15, 
2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

During the pendency of the veteran's appeal VAOPGCPREC 9-04 
was issued which addresses receiving separate ratings under 
Diagnostic Codes 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) if a 
particular knee condition or two different knee conditions 
cause both limitation of flexion and limitation of extension 
of the same joint.  38 C.F.R. § 4.71a (2004).

It is noted that the veteran's left knee disability was 
initially rated under Diagnostic Code 5257 (recurrent 
subluxation or lateral instability).  38 C.F.R. § 4.71a 
(2004).  In addition, the veteran has not had a VA 
examination to ascertain the severity of his left knee 
disability since October 2002.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of his degenerative joint 
disease of the left knee, with calcified 
bone infarct, proximal tibia.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner must comment whether 
there is recurrent subluxation or lateral 
instability of the knee, and if so, to 
what extent does any the finding of 
recurrent subluxation or lateral 
instability deviate from the norm (i.e. 
mild, moderate, severe).  

Additionally, the examiner must record 
the range of left knee motion in degrees.  
The examiner must further report the 
degree of limitation on normal 
functioning of the left knee caused by 
pain, and provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  Rather than 
simply reporting that pain on motion is 
present, the examiner must provide a 
description of the effect, if any, of the 
veteran's pain on left knee function and 
movement.  In particular, it must be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must evaluate the range of right 
knee motion, and determine whether flare-
ups of the disorder cause additional 
limitation of motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination; or if 
flare-ups do not cause an additional loss 
of range of motion; or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner must so state for the record.  
It must be specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disability.  Complete reasons and 
bases must accompany any opinion offered.  
Any report prepared should be typed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
with consideration of all the evidence, 
to include whether the veteran is 
entitled to separate ratings for his left 
knee disability.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




